Title: To James Madison from James Taylor, 26 February 1809
From: Taylor, James
To: Madison, James



My Dear Sir
Belle Vue 26th. Feby 1809

Before this can reach you you will have entered up the duties of the high and important trust of President of the U: S. and I sincerely congratulate you on the event.  I regret extremely that you will enter on the duties of your Office at a time so tempestuous and difficult, but Knowing your experience, judgment, moderation and firmness I felicitate our countrymen generally on your elevation to the first Office in the Union.
I have been very much occupied since last summer, first in erecting Barracks at this place for the accommodation of the Troops recruited in this State and Ohio and latterly in providing boats for their transportation down the river. Capts. Cutlers McDonnolds & Ganos Companies left this two days ago under the Command of Capt. Peter of the Light Artilery, who was descending the river: And Capts Floyds Nicholas’s and apart of Hords under Lt. Zachy Taylor will descend in the course of three weeks.
I think Z. Taylor will make a valuable Officer.  He is much Esteemed by all who are acquainted with him.  He appears to possess a great deal of that frank bluntness and firmness which his father is so remarkable for.
The good old Gent was a Member of the last Legislature.  He was induced to come forward to Keep out a man somewhat popular but unprincipaled, it is said.  I saw the Colo. in December at Frankfort.  He was in good health & Spirits and I learned that our friends were generally well in Jefferson.
I have been so much engaged that I have not seen my brother for several Months but both him & family were Well lately.  He has three daughters all well married.  I hope this will find Mrs. Madison your self & Mr. Payne in good health.  It leaves mine in the enjoyment of that blessing.  The body of My friend Genl. Sandford was found the day eight Weeks he was drowned within thirty feet of the place he fell overboard.  His body was interd the day after with Military Honors.  He is a great loss to his country at this eventful crisis for in my opinion & indeed it is generally acknowledged he was a great Military Character.
He left two sons.  His eldest Alfred is a very promising young man just 21 years old.  He resembles very much his father both as to mind & body.  He has a very Military turn.  He has been an Officer in my Regt. for several years and is at this time my Adjutant: If the 50,000 volunteers should be raised he is desirous to get a Captaincy.  He is very popular and coud rais a Company very easy.  I have promised him to aid him in this appointment and I do assure you I think I shall render the Govt. a service if I am instrumental in procuring him an appointment.  He has a good education & is about to commence reading law.  A young Man by the name of John Weaver who resides in this place is very desirous to procure an appointment in the permanent Army, and I think him well qualified for the army.  He is a good looking young Man about 28 is a Man of Spirit a good Woods Man and a very genteel Man.  He is poor but of respectable connections.  He was raised in this state principally but was born in Va. near Winchester.  He was a Captain in the Regt. I have the honor to command for several years.  He would accept of even an Ensigncy in the Regular forces rather than get no Other but he would accept an appointment in the Volunteers, a Captaincy if he could not get the other.  I have been also solicited by Colo. Wm. Mountjoy of Pendleton County to solicit an appointment for him in the Volunteers if they are raised.  He is a genteel Man about 28 years of age tall good looking Man.  He now Commands a Regt.  He is a man of undoubted Courage.  He is very popular was a Member of the last Legislature & will be again if he offers.  He seems to wish a Majority but I think he would accept a Captaincy.  He a few days ago turned out & raised a Company of 
